Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147789 & (12)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ANGELA SHAFT,                                                                                           David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 147789
                                                                    COA: 315030
                                                                    Ingham CC: 12-000070-CL
  JACKSON NATIONAL LIFE INSURANCE
  COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 4, 2013 order of the Court of Appeals
  is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

         We further ORDER that the proceedings in the Ingham Circuit Court are stayed
  pending the completion of this appeal. On motion of a party or on its own motion, the
  Court of Appeals may modify, set aside, or place conditions on the stay if it appears that
  the appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2013
         p1030
                                                                               Clerk